Citation Nr: 0929561	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  07-32 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for alcohol dependence 
secondary to service-connected post traumatic stress disorder 
(PTSD).  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from December 1968 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 decision by the RO 
which denied entitlement to TDIU, and a March 2008 decision 
which denied service connection for alcohol dependence 
secondary to PTSD.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  The Veteran's alcoholism is not related to a service-
connected disease or disability.  

3.  The Veteran's service-connected disabilities include 
PTSD, rated 70 percent disabling, tinnitus, rated 10 percent 
disabling and defective hearing in the right ear, rated 
noncompensably disabling.  The combined disability rating is 
70 percent.  

4.  The Veteran has two years of college education and worked 
for some 24 years for the U.S. Postal Service before he 
retired in 2004.  

5.  The Veteran's service-connected disabilities are not 
shown to preclude him from securing and following 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The Veteran's alcoholism is not due to disease or injury 
which was incurred in or aggravated by service, nor is it 
proximately due to, the result of, or aggravated by the 
service-connected PTSD.  38 U.S.C.A. §§ 101(16), 105(a), 
1110, 5103A, 5107 (West 2002 and Supp. 2008); 38 C.F.R. 
§§ 3.1(m), 3.159, 3.301(a), (d), 3.303, 3.310 (2008).  

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5106, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.340, 3.341, 4.16 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must 
indicate that a disability rating and an effective date for 
the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  The VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  

Prior to initial adjudication of the Veteran's claims, 
letters dated in October 2006, May 2007 and January 2008, 
fully satisfied the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claims; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was ultimately his 
responsibility to provide VA with any evidence pertaining to 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The Veteran was notified of 
his responsibility to submit evidence which showed that he 
had a disability at present which had its onset in service or 
within any applicable presumptive period subsequent to 
discharge from service, of how his service-connected 
disabilities impact on his employability; of what evidence 
was necessary to establish service connection, and why the 
current evidence was insufficient to award the benefits 
sought.  

In this case, the Veteran's service treatment records and all 
VA medical records identified by him have been obtained and 
associated with the claims file.  The Veteran was scheduled 
to testify at a hearing before a traveling member of the 
Board in June 2009, but failed to report and did not request 
to reschedule.  Based on a review of the claims file, the 
Board finds that there is no indication in the record that 
any additional evidence relevant to the issues to be decided 
herein is available and not part of the claims file.  See 
Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
Veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  

Additionally, there has been no prejudice to the Veteran in 
the essential fairness of the adjudication.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006); see also Shinseki v. Sanders/Simmons, 129 S.Ct 1696 
(2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 
(3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been 
served.").  In order for the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court") to be 
persuaded that no prejudice resulted from a notice error, 
"the record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair."  Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  Based on a review 
of the claims file, the Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issues to be decided herein is available and 
not part of the claims file.  See Mayfield III.  

Alcoholism

The Veteran contends that his alcoholism is due to his 
service-connected PTSD, and that his chronic alcohol use has 
impaired his ability to maintain steady employment.  

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-
91, prohibits, effective for claims filed as in the instant 
case after October 31, 1990, payment of compensation for a 
disability that is a result of a veteran's own alcohol or 
drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. 
§ 105(a) to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during active 
service will not be deemed to have been incurred in line of 
duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs.  
See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit), however, in Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001), held that there can be service 
connection for compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, a 
service-connected disability.  The Federal Circuit also 
indicated that veterans could only recover if they can 
"adequately establish that their alcohol or drug abuse 
disability is secondary to or is caused by their primary 
service-connected disorder."  The Federal Circuit stated 
that such compensation would only result "where there is 
clear medical evidence establishing that the alcohol or drug 
abuse disability is indeed caused by a veteran's primary 
service-connected disability, and where the alcohol or drug 
abuse disability is not due to willful wrongdoing."  In 
addition, the Federal Circuit found that 38 U.S.C.A. § 1110 
permits a veteran to receive compensation for an alcohol-
abuse or drug-abuse disability acquired as secondary to, or 
as a symptom of, a veteran's service-connected disability.  
Compensation is precluded in only two situations: (1) for 
primary alcohol abuse disabilities; and (2) for secondary 
disabilities (such as cirrhosis of the liver) that result 
from primary alcohol abuse.  The Federal Circuit defined 
"primary" as meaning an alcohol abuse disability arising 
during service from voluntary and willful drinking to excess.  

The above-referenced legislation expressly prohibits the 
grant of direct service connection for alcohol or drug abuse 
based on claims filed on or after October 31, 1990.  
Therefore, service connection on a direct basis must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
at 429 (1991).  

The Veteran, however, claims that his alcoholism is secondary 
to his service-connected PTSD.  

In this regard, the Board notes that that the Veteran was 
evaluated by VA on at least three separate occasions during 
the pendency of this appeal, in part, to determine whether 
his alcoholism was related to his service-connected PTSD and 
how it impacted on his employability.  Although the VA 
examiners indicated that the Veteran's alcoholism was not 
related to his service-connected PTSD, the most recent report 
in March 2008, provided the most comprehensive discussion and 
analysis concerning the nature and etiology of the Veteran's 
alcoholism.  Accordingly, the Board analysis of the Veteran's 
claim will focus primarily on the March 2008 examination 
report.  

The VA examiner in March 2008 indicated that he had reviewed 
the claims file and included a discussion of the prior VA 
psychiatric examinations from 2006 to 2008, including his own 
evaluation of the Veteran in September 2006.  The examiner 
indicated that the Veteran did not abuse alcohol as a means 
of coping with his PTSD, though he sometimes used his PTSD as 
an excuse, but that his continued consumption suggested 
dependence indicative of a personality disorder.  The Veteran 
reported that he spends much of his time alone, yet said that 
he drank because he was lonely or because he had nothing else 
to do.  The examiner indicated that the Veteran was likely to 
use any pretext as a reason to drink and that it was clear 
that his life has centered around alcohol for many years.  
The Veteran's drinking pattern was so extreme and pervasive 
even in the face of adverse consequences such as repeated 
incarcerations, that it indicated his alcohol dependence was 
a separate condition in its own right and was not related to 
his PTSD.  The examiner opined that the Veteran's alcohol 
dependence was not caused or aggravated by his service-
connected PTSD, and that his PTSD, alone caused only moderate 
impairment in social and occupational functioning.  The 
examiner rendered a Global Assessment of Functioning (GAF) 
score for PTSD and depressive disorder secondary to his PTSD 
of 57.  With the additional nonservice-connected alcohol 
dependence and personality disorder, the GAF score was 47.  
The examiner opined that the Veteran's PTSD and depressive 
symptoms resulted in reduced reliability and productivity, 
but did not preclude him from pursuing and maintaining 
substantially gainful employment.  He concluded, however, 
that the Veteran's alcohol dependence and personality 
disorder caused severe occupational and social impairment and 
precluded him from substantially gainful employment.  
Furthermore, the Veteran has not provided any competent 
evidence to refute that opinion.  

In this case, there is no medical evidence associated with 
the record establishing that the Veteran's alcohol dependency 
was due to, the result of, or aggravated by, the service-
connected disorder, as required by Allen, 237 F.3d at 1381.  
Therefore, service connection is not warranted for alcohol 
abuse as secondary to his service-connected PTSD.  While the 
Veteran asserts that his alcohol dependency is due to his 
service-connected PTSD, as a lay person without the 
appropriate medical training and expertise, he is not 
competent to provide an opinion on medical matters.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

In sum, the claim of service connection for alcoholism on a 
direct basis must be denied as a matter of law, and the 
preponderance of the competent evidence of record reflects 
that the Veteran's alcoholism is not proximately due to, the 
result of, or aggravated by, any service- connected 
disability.  The benefit-of-the-doubt doctrine is therefore 
not for application, and the claim for service connection for 
alcohol abuse must be denied.  

TDIU

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  For the 
above purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability:  (1) Disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable,  (2) Disabilities 
resulting from common etiology or a single accident,  (3) 
Disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric,  (4) Multiple injuries incurred in action, 
or  (5) Multiple disabilities incurred as a prisoner of war.  
It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2008).  

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extraschedular basis, 
may nonetheless be granted, in exceptional cases, when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  

Initially, the Board notes that the Veteran reported that he 
retired from the U.S. Postal Service in November 2004, after 
approximately 24 years of employment.  A response to a 
request for employment information from that agency in 
January 2007 indicated only that the Veteran took disability 
retirement in 2004, but did not indicate the specific 
disabilities that led to his retirement.  The Veteran 
contends that he is no longer able to maintain substantially 
gainful employment due to his chronic alcoholism, and 
provided information showing that he was terminated from 
several jobs since his retirement from the Postal service 
because of his alcohol abuse.  

The Veteran's service-connected disabilities include PTSD, 
rated 70 percent disabling, tinnitus, rated 10 percent 
disabling and defective hearing in the right ear, rated 
noncompensably disabling.  His hearing loss and tinnitus have 
been stable for many years and the Veteran has not suggested 
that either disability has any impact on his employability.  
As to his other service-connected disability, the Veteran was 
evaluated for his PTSD on several occasions during the 
pendency of this appeal, and was recently assigned an 
increased rating to 70 percent by the RO in October 2006; the 
Veteran did not express dissatisfaction with that award.  
Although the basis for the Veteran's disability retirement is 
not entirely clear, the evidentiary record includes current 
and sufficient information regarding the severity of his PTSD 
so as to allow for meaningful analysis as to whether his 
service-connected disabilities preclude him from finding or 
maintaining substantially gainful employment.  

As noted above, the Veteran was evaluated by VA psychiatric 
several times from 2006 to 2008, and the clinical findings on 
the examinations were not materially different and showed no 
impairment of thought processes or communication ability.  
There was no evidence of hallucinations, delusions, or 
inappropriate behavior and the Veteran denied any suicidal or 
homicidal ideations.  Although the Veteran indicated that he 
kept to himself, he reported having a good relationship with 
his two children and his sister.  He was well oriented and 
did not manifest any impairment of memory or concentration.  
He denied panic attacks or any obsessive/compulsive 
ritualistic behavior that interfered with routine activities 
and his speech was relevant and coherent.  

The evidence of record showed that the Veteran's inability to 
maintain substantially gainful employment is due to his 
chronic alcohol abuse.  The VA examiner in August 2007 
indicated that although the Veteran continued to experience 
symptoms of avoidance, estrangement, hyperstartled response, 
nightmares, flashbacks, and no sense of the future which 
caused moderate to severe social and occupational impairment, 
the principal cause of his unemployability was his voluntary 
abuse of alcohol.  The Veteran spends most of his time 
drinking and was not compliant with his medication regimen or 
psychiatric treatments.  The VA examiner in March 2008, 
offered essentially the same assessment as to the severity of 
the Veteran's PTSD and opined that his unemployability was 
not due to his PTSD, but to his chronic alcoholism, which was 
not related to his PTSD.  

The Board recognizes that the Veteran's service-connected 
disabilities are disabling; however, that is not to say that 
they are totally incapacitating.  None of the medical reports 
from 2006 to the present, including the three VA examinations 
demonstrated total occupational and social impairment with 
symptoms such as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss of names of 
close relatives, own occupation or own name.  

The evidence of record showed that the Veteran is unable to 
maintain steady employment because of his nonservice-
connected alcoholism.  Although the Veteran has participated 
in various VA substance abuse programs in the past, he has 
never been hospitalized for his PTSD, tinnitus, or hearing 
loss, nor does the evidence show that he is precluded from 
all forms of employment due to his service-connected 
disabilities.  The material issue is whether he is unable to 
secure substantially gainful employment consistent with his 
education and occupational experience due to his service-
connected disabilities, alone.  38 C.F.R. §§ 3.321, 4.16; see 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

It is apparent that the Veteran's disabilities may 
interference to some extent with employment.  However, such 
interference is contemplated in the combined 70 percent 
evaluation currently assigned, and the evidence of record 
does not demonstrate that his service-connected disabilities, 
alone, results in unemployability.  Consequently, the claim 
for a total disability rating for compensation purposes based 
on individual unemployability must be denied.  


ORDER

Service connection for alcoholism is denied.  

Entitlement to TDIU is denied.  




		
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


